Filed 2/17/15 In re G.D. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re G.D. et al., Persons Coming Under the
Juvenile Court Law.
                                                                 D066300
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. CJ1150A-C)
         Plaintiff and Respondent,

         v.

A.D.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura J.

Birkmeyer, Judge. Affirmed.



         Merrill L. Toole, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Jennifer M. Stone, Deputy County Counsel, for Plaintiff and Respondent.
       A.D., Sr., (A.D.) appeals following the termination of his parental rights to his

daughter G.D. and his twin sons A.D., Jr., and R.D. (together, the children). A.D.

contends the juvenile court abused its discretion by summarily denying his modification

petitions (Welf. & Inst. Code, § 388).1 The modification petitions cited the relative

placement preference (§ 361.3) and sought the children's removal from the home of

nonrelative extended family members (NREFM's) in San Diego and placement with a

paternal aunt and uncle in Texas. We affirm.

                                     BACKGROUND

       In October 2013, the San Diego County Health and Human Services Agency (the

Agency) filed dependency petitions for eight-year-old G.D. and seven-year-old twins

A.D., Jr., and R.D. The petitions alleged that A.D. asked the children if he should talk to

their mother, M.D. The children said yes. A.D. replied that he would have to kill M.D.

and solicited the children's involvement in his plan to kill her. A.D. then killed M.D.

The petitions also alleged that A.D. was incarcerated and unwilling or unable to arrange

appropriate and adequate care for the children.

       A.D. was jailed and charged with murder. The children were detained in San

Diego with the NREFM's who had been caring for them since September 2013.2 At the



1     Further statutory references are to the Welfare and Institutions Code unless
otherwise specified.

2      On October 28, 2013, two days before the Agency filed the dependency petitions,
A.D. told the social worker he wanted the paternal aunt to care for the children. A.D.
refused to provide the paternal aunt's contact information. On October 28, the social
worker obtained the telephone number from the NREFM's and called the paternal aunt.
                                             2
October 31, 2013, detention hearing, A.D.'s counsel requested "an emergency evaluation"

of the paternal aunt and uncle in Texas and asked "for an [ICPC]." (The Interstate

Compact on Placement of Children (ICPC); Fam. Code, § 7900 et seq.) Counsel

acknowledged "that jurisdiction needs to be taken before an [ICPC] can be

authorized . . . ." The children's counsel asked that the children remain detained with the

NREFM's. The court stated the matter "needs to come back to the court before the

children are detained in Texas" and would require the "concurrence of [the children]'s

counsel."

        The paternal aunt and uncle attended the next hearing in November 2013. A.D.'s

counsel said he had "expressed to the Agency as well as [the NREFM's] that [the paternal

aunt and uncle] are seeking an [ICPC]." Counsel noted that "[a]lthough[] an [ICPC] will

not happen until the court takes jurisdiction, it is likely that the jurisdiction portion of this

case may proceed at the settlement conference . . . ." The court authorized supervised

visitation for the paternal aunt and uncle and scheduled a settlement conference for

December 19 and a contested jurisdictional and dispositional hearing for January 17,

2014.

        On December 19, 2013, the court made true findings on the petitions. A.D.'s

counsel asked "since the Court has taken jurisdiction today, that an ICPC be ordered" and

the children be placed with the paternal aunt and uncle once their home was approved.

The court ordered that the "ICPC process to begin." A.D.'s counsel requested a new date


The paternal aunt expressed an interest in caring for the children but did not have a
relationship with them.
                                                3
of February 4, 2014, for the dispositional hearing, citing A.D.'s January 17 hearing in

another case and "the fact that the ICPC may take some time . . . ." The court found that

ICPC proceedings did not constitute good cause for a continuance, but granted the

request in light of the conflicting hearing date.

       Meanwhile, the children showed signs of trauma. They appeared angry and did

not follow instructions. During a forensic interview, R.D. did not acknowledge the

interviewer's presence and did not answer any questions. During his forensic interview,

A.D., Jr., occasionally smiled and nodded, but did not speak. During her forensic

interview, G.D. spoke of A.D.'s murder of M.D. and disclosed that both A.D. and M.D.

had hit her. The caregivers reported that A.D., Jr., and R.D. reenacted A.D.'s killing of

their mother and behaved aggressively. A.D., Jr., and R.D. refused to speak at school and

did not interact with children other than G.D. G.D. had crying episodes.

       On February 4, 2014, A.D.'s counsel requested a continuance of the dispositional

hearing pending completion of the ICPC process, acknowledging there was "no case law

that supports [the] request . . . ." The children's counsel and the Agency's counsel

objected. The Agency's counsel stated the Agency had begun the ICPC process and had

assessed the paternal aunt. As explained more fully below, the social worker stated that

on January 22, the Agency had submitted a request to the Social Security Administration

for the children's Social Security cards, and had been told it would take three or four

weeks to receive the cards, which were due to arrive "any day." The court denied the

continuance request as not in the children's best interests, citing the six-month deadline



                                              4
for making dispositional orders3 and noting its "experience with Texas [that] the [ICPC]

process can sometimes take many, many months." The court proceeded with the

dispositional hearing.

       The social worker testified that when she was compiling the documentation

required for the ICPC process, the Agency's Social Security clerk informed her that the

children's Social Security cards had to be reordered because the mother's surname on the

cards did not match her surname on the children's birth certificates. The social worker

submitted the request for new Social Security cards on December 19, 2013, and the

Social Security clerk forwarded the request to the Social Security Administration on

January 22, 2014.

       The social worker testified the children were in therapy. The children spoke to

their caregivers but did not talk to strangers. The children did not speak to the social

worker, but had recently made eye contact with her and, for the first time, smiled and

laughed in her presence. G.D. felt responsible for her mother's death and was "beginning

to process it." G.D. was adjusting to her placement; the adjustment was eased because

she was with her siblings.

       Following this testimony, A.D.'s counsel renewed the continuance request. The

children's counsel and the Agency's counsel again stated their opposition. The court

denied the renewed request, noting "[i]t's completely speculative as to how soon any

information would be received." The court stated: "It's the court's experience that it


3     The deadline for completing the dispositional hearing was May 1, 2014, six
months after the detention hearing. (§ 352, subd. (b).)
                                              5
takes multiple months, usually sometimes longer, particularly with the [S]tate of Texas."

The court cited the fact that the children had been "horribly traumatized" and needed an

expeditious decision regarding placement. The court concluded there was not good cause

for a continuance and a continuance was not in the children's best interests.

       After cross-examining the social worker, A.D.'s counsel again asked for a

continuance. The court denied the request, ordered the children removed from A.D.'s

custody and placed with the NREFM's, denied reunification services and set a section

366.26 hearing. The court directed the Agency, upon receipt of the children's Social

Security information, to forward ICPC information to Texas for evaluation of the paternal

aunt and uncle.

       On March 27, 2014, the Texas Department of Family and Protective Services

approved the home of the paternal aunt and uncle for the children's placement. In June,

A.D. filed his section 388 petitions. The court summarily denied the section 388

petitions. In July, the court terminated parental rights.

                                       DISCUSSION

                                              I

                                      Applicable Law

       To obtain a hearing on a section 388 petition, the proponent must make a prima

facie showing that circumstances have changed and the proposed modification would be

in the children's best interests. (In re Zachary G. (1999) 77 Cal.App.4th 799, 806; In re

Justice P. (2004) 123 Cal.App.4th 181, 188.) "It is not enough for a parent to show just a

genuine change of circumstances under the statute. The parent must show that the

                                              6
undoing of the prior order would be in the best interests of the child." (In re Kimberly F.

(1997) 56 Cal.App.4th 519, 529.) The petition should be liberally construed in favor of

granting a hearing, but "[t]he prima facie requirement is not met unless the facts alleged,

if supported by evidence given credit at the hearing, would sustain a favorable decision

on the petition." (In re Zachary G., at p. 806.) "In determining whether the petition

makes the necessary showing, the court may consider the entire factual and procedural

history of the case." (In re Justice P., at p. 189.) When reunification services have been

denied, the focus is on the children's need for permanency and stability. (See In re

Stephanie M. (1994) 7 Cal.4th 295, 317.) We review the summary denial of a section

388 petition for abuse of discretion. (In re Zachary G., at p. 808; In re Jeremy W. (1992)

3 Cal.App.4th 1407, 1413; In re Aljamie D. (2000) 84 Cal.App.4th 424, 433.)

       The relative placement preference, cited in A.D.'s modification petitions, gives

"preferential consideration" to placement requests by certain relatives upon the child's

removal from the parent's physical custody at the dispositional hearing. (§ 361.3, subds.

(a), (c); In re Lauren R. (2007) 148 Cal.App.4th 841, 854.) " 'Preferential consideration'

means that the relative seeking placement shall be the first placement to be considered

and investigated." (§ 361.3, subd. (c)(1).) "Preferential consideration 'does not create an

evidentiary presumption in favor of a relative, but merely places the relative at the head

of the line when the court is determining which placement is in the child's best

interests.' " (In re Antonio G. (2007) 159 Cal.App.4th 369, 376.) After the dispositional

hearing, the relative placement preference does not arise again until "a new placement of

the child must be made." (§ 361.3, subd. (d), quoted in In re Lauren R., at p. 854.)

                                             7
       As discussed below, A.D.'s arguments also involve the ICPC. "Both California

and Texas have signed the ICPC and enacted statutes codifying its provisions.

[Citations.] The purpose of the ICPC is to facilitate cooperation between participating

states in the placement and monitoring of dependent children. [Citation.] Article 2

defines 'Placement' as 'the arrangement for the care of a child in a family free or boarding

home or in a child-caring agency or institution . . . .' (Fam. Code, § 7901, art. 2, subd.

(d).) [¶] Article 3 . . . mandates that the child shall not be sent into the receiving state

'until the appropriate public authorities in the receiving state shall notify the sending

agency, in writing, to the effect that the proposed placement does not appear to be

contrary to the interests of the child.' (Fam. Code, § 7901, art. 3, subd. (d).) [¶] Article 5

of the ICPC requires the sending agency to retain jurisdiction over the child 'until the

child is adopted, reaches majority, becomes self-supporting, or is discharged with the

concurrence of the appropriate authority in the receiving state.' " (In re Johnny S. (1995)

40 Cal.App.4th 969, 974-975, fn. omitted.) Expedited ICPC proceedings are not

available for children older than four years. (Cal. Rules of Court, rule 5.616(h)(2)(B).)

                                               II

                                           Analysis

       A.D.'s modification petitions sought the children's removal from the home of

NREFM's in San Diego and placement with the paternal aunt and uncle in Texas. As

changed circumstances, the petitions alleged that in March 2014, the paternal aunt and

uncle "took active steps to begin the ICPC process;" that month, Texas approved their

home for the children's placement; in June, the paternal aunt and uncle submitted to a

                                               8
background check including fingerprinting; the paternal aunt and uncle and their family

had visited the children; and the paternal aunt had called to check on the children's well-

being. The court found that A.D. had made a prima facie showing of changed

circumstances,4 but had not made a prima facie showing the proposed modification was

in the children's best interests.

       Because the court found that A.D. had made a prima facie showing of changed

circumstances, we need only discuss whether the court abused its discretion by finding he

had not made a prima facie showing that granting the petitions would be in the children's

best interests. In this regard, the petitions cited the relative placement preference and

alleged the paternal aunt and uncle could meet the children's needs and "provide a long-

term home" and "a sense of family." In finding that A.D. had not made a prima facie

showing regarding the children's best interests, the court stated the following: On the eve

of the section 366.26 hearing, the focus was on the children's need for permanency and

stability. The children had "been hugely traumatized." The paternal aunt and uncle had

first seen the children at their mother's funeral, had never lived with them and did not

have a full understanding of their day-to-day needs. The children were secure in the

home of the NREFM's, who had met their needs during "the first stage of a very rough

time" and were committed to the children long term.



4      Specifically, the court found "the paternal relatives have very willingly engaged in
the [ICPC] process," their home had been approved and was a "high caliber home" and
the paternal relatives were "very aware that there would be a[n] adjustment period" and
were "very willing to . . . avail themselves of services and do what it is that they need to
do for the children."
                                              9
       A.D. contends that until the December 19, 2013, jurisdictional hearing, the

Agency and the court ignored his requests for an evaluation of the paternal aunt and

uncle's home and the children's placement in that home. A.D. argues that as a result, the

home had not been evaluated at the time of the February 2014 dispositional hearing, and

this caused the paternal aunt and uncle to fall "from being first in line for placement"

under the relative placement preference, "without any input from the juvenile court."

       A.D. acknowledged in the juvenile court, as he acknowledges on appeal, that the

court cannot order the institution of ICPC proceedings before it has taken jurisdiction.

Here, the court ordered ICPC proceedings at its earliest opportunity, immediately after it

made jurisdictional findings. The court also granted A.D.'s initial request to continue the

dispositional hearing. The court denied his subsequent continuance requests, citing the

"multiple months" required for the ICPC process, the children's fragile emotional

condition and their need for stability and permanency, and A.D. did not obtain review of

those denials.

       The children had endured the trauma of losing their mother at A.D.'s hands. At the

time the court summarily denied the section 388 petitions, the children had been living

with the NREFM's for nine months. The NREFM's had provided the children with love,

security and stability and the children had slowly made progress in recovering from the

trauma. They were bonded with the NREFM's, who wished to adopt them. As

reunification services had been denied, the focus was on the children's need for

permanency and stability. The attainment of that goal had already been delayed when the

court granted A.D.'s request to continue the dispositional hearing even further beyond the

                                             10
60-day period following the detention hearing, a situation requiring a finding of

"exceptional circumstances." (§ 352, subd. (b).) Any change in placement—no matter

how suitable the new placement—would not further the need of these fragile children for

stability. The court did not abuse its discretion by summarily denying the section 388

petitions.

       In any case, any error in summarily denying the modification petitions would be

harmless. A prima facie showing of best interests requires something beyond the bare

statement the proposed modification would be in the children's best interests. Here, there

is nothing more than a bare statement. No information cited in the petitions or appearing

anywhere in the record provides the slightest suggestion that the proposed modification

would have been in the best interests of these traumatized and fragile children. Even if

the relative preference applied, it would not take precedence over the children's best

interests, the overriding concern here. (Samantha T. v. Superior Court (2011) 197

Cal.App.4th 94, 113.)

                                      DISPOSITION

       The judgment is affirmed.


                                                                               HALLER, J.
WE CONCUR:



BENKE, Acting P. J.



MCINTYRE, J.

                                            11